116 F.3d 469
Brian M. Puricelliv.Borough of Morrisville, Harry Merker, Chief of PoliceMorrisville Borough, Township of Wrightstown, Walter J.Hughes, Jr., Chief of Police Wrightstown Township PoliceDepartment, Alan M. Rubenstein, District Attorney of BucksCounty, Office of District Attorney of Bucks County, DaleReichley, Assistant District Attorney, Edward Brosha, DavidArmitage, Yardley Borough, Susan Taylor, Edward Robinson,Mayor, Yardley Borough, Ken Cronlund, George
NO. 96-1993
United States Court of Appeals,Third Circuit.
May 30, 1997

1
Appeal From:  E.D.Pa. ,Nos.89-cv-09161, 90-cv-01228


2
Affirmed.